Opinion filed October 8, 2009




                                               In The


   Eleventh Court of Appeals
                                            ___________

                                      No. 11-09-00215-CV
                                          __________

  IN THE MATTER OF THE ESTATE OF JACK HOOKER, DECEASED


                                On Appeal from the County Court
                                       Falls County, Texas
                                   Trial Court Cause No. 6972


                             MEMORANDUM OPINION
        Ralph B. Smith filed a pro se notice of appeal but did not file an affidavit of inability to pay
costs on appeal in compliance with TEX . R. APP . P. 20. We dismiss the appeal.
        The clerk of the trial court has notified this court twice in writing that Smith has failed to
make arrangements to pay for the clerk’s record. Pursuant to TEX . R.APP . P. 37.3(a)(1), Smith was
given thirty days until September 28, 2009, to correct this situation. As of this date, a clerk’s record
has not been filed in this court.
        The failure to file the clerk’s record appears to be due to Smith’s actions. Therefore, the
appeal is dismissed. TEX . R. APP . P. 37.3(b).


                                                       PER CURIAM
October 8, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.